Notice of Allowance

	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darien Wallace on 11/16/2021.

The application has been amended as follows: 

Claims 37-40: (cancelled) 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 20-36 and 41-43 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a regenerator comprising a cell having a first cavity and a second cavity, wherein helium flows between the first cavity and the second cavity during operation of the regenerator so as to store heat; wherein the first cell has a pressure-equalizing opening that connects the inner side and the exterior side of the cell wall, wherein helium flows through the pressure-equalizing opening so as to equalize a pressure of the helium in the first cavity, a pressure of the helium in the second cavity, and a pressure of the helium used as a working gas on the exterior side of the cell wall as per claim 1; and wherein the first cell includes a first half cell and a second half cell, wherein the first cavity is disposed in the first half cell and the second cavity is disposed in the second half cell, and wherein each of the first cavity and the second cavity has a triangular cross section as per claim 42. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kurihara to incorporate the aforementioned limitations. As per MPEP § 2143.01, a finding of obviousness would be precluded.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763